                          UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

CINDY THAYER,

                        Plaintiff,

v.                                                            Case No: 6:19-cv-784-Orl-31LRH

RANDY MARION CHEVROLET BUICK
CADILLAC, LLC,

                        Defendant.


                                              ORDER
       This matter comes before the Court without a hearing on the Motion to Dismiss (Doc. 4)

filed by the Defendant, Randy Marion Chevrolet Buick Cadillac, LLC (henceforth, “Randy

Marion Chevrolet”), and the response in opposition (Doc. 11) filed by the Plaintiff, Cindy Thayer

(“Thayer”). According to the allegations of the Complaint, Thayer was injured in an automobile

accident involving a vehicle owned by Randy Marion Chevrolet. She seeks to hold Randy

Marion Chevrolet vicariously liable for those injuries pursuant to Florida’s Dangerous

Instrumentality Doctrine.

       Randy Marion Chevrolet now seeks to have Thayer’s claim dismissed based on the Graves

Amendment, 49 U.S.C. § 30106, which shields businesses that lease or rent vehicles from state

law vicarious liability claims such as the one asserted here by Thayer. In pertinent part, that

statute provides that

               An owner of a motor vehicle that rents or leases the vehicle to a
               person (or an affiliate of the owner) shall not be liable under the law
               of any State or political subdivision thereof, by reason of being the
               owner of the vehicle (or an affiliate of the owner), for harm to
               persons or property that results or arises out of the use, operation, or
               possession of the vehicle during the period of the rental or lease, if –
               (1) the owner (or an affiliate of the owner) is engaged in the trade or
               business of renting or leasing motor vehicles; and

               (2) there is no negligence or criminal wrongdoing on the part of the
               owner (or an affiliate of the owner).

49 U.S.C. §30106(a). Unfortunately for the Defendant, the Plaintiff does not allege in the

Complaint that Randy Marion Chevrolet is in the business of renting or leasing motor vehicles or

that it rented or leased the motor vehicle that was involved in the accident with Thayer. As such,

the Defendant cannot establish that the Graves Amendment applies, and its motion must fail.

Accordingly, it is hereby

       ORDERED that the Motion to Dismiss (Doc. 4) is DENIED.

       DONE and ORDERED in Chambers, Orlando, Florida on July 23, 2019.




                                                -2-
